Citation Nr: 1432276	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  13-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (IHD) and coronary artery disease (CAD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for IHD and CAD, assigning a 10 percent rating effective July 12, 2010.

The Veteran asserted in his December 2010 notice of disagreement that he is unemployed due to the negative effect his IHD has had on his career.  Additionally, he contended in his March 2013 substantive appeal that he is "unable to function effectively in the work place on a physical or psychological level due to heart disease, medications and pervasive stress factors."  A TDIU is encompassed in a claim for increased rating or the appeal of an initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher rating includes a claim for TDIU. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Veteran asserts that he is entitled to an initial disability rating of 60 percent for his serviced-connected IHD and CAD.  The Board's review of the record reveals that further RO action with respect to the claims on appeal is warranted. 

In a January 2011 statement, the Veteran stated the medication he takes for his service-connected IHD and CAD causes side effects of fatigue, dizziness, shortness of breath and joint/muscle pain.  He contended excessive fatigue and dizziness impede his ability to drive and stay on task, his shortness of breath "drastically" limits his ability to exert himself, and his joint and muscle pain limit his ability to walk and climb stairs.  The Veteran further stated in his March 2013 substantive appeal that he finds it "difficult to function and complete daily tasks."  His mobility is limited and he cannot undertake strenuous activity due to symptoms caused by his medications. 

The Veteran was afforded a VA examination in February 2013 to assess the severity of his service-connected IHD and CAD.  The examiner did not conduct a diagnostic exercise test, but rather noted that the Veteran denied experiencing symptoms of physical activity exertion.  The examiner also reported review of an August 3, 2012,VA treatment record, in which is noted to state that the Veteran's symptoms are not related to his heart disease or his medications.  In his March 2013 substantive appeal, the Veteran denied the examiner's assertion, averring his mobility is limited and he cannot undertake strenuous activities.  Given the Veteran's asserted systematology and the fact that the current rating criteria for IHD and CAD are largely based on metabolic equivalents (METs) results, the claim must be remanded in order to schedule another VA examination that provides METs results based on an exercise test.  See 38 C.F.R. § 4.104, Diagnostic Code 7005. 

Although the Veteran asserts that his service connected IHD and CAD results in unemployability, the AOJ has not explicitly considered the question of TDIU.  Furthermore, the Veteran has not been provided notice regarding the evidence necessary to substantiate such claim.  See Bernard v. Brown, 4 Vet. App. 384.  Therefore, further development is required to adjudicate the Veteran's claim for TDIU. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including an August 3, 2012, VA treatment record recounting a physician's  that the Veteran's symptoms are not related to his heart disease or his medications, as referenced in the February 2013 VA examination.

2. Develop the issue of entitlement to a total disability rating based upon unemployability due to service-connected disabilities, providing the Veteran with appropriate notice, claims forms, and the opportunity to respond at every point in the process. 

3. Schedule the Veteran for an examination with an appropriate examiner to determine the current severity and effects of his IHD and CAD.  All necessary test and studies shall be performed, including a cardiac stress test if the Veteran is deemed capable of participation therein. 
The entire claims file must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's claims file has been reviewed.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail and correlated to a specific diagnosis.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4. After any further development deemed necessary, readjudicate the remaining appeal.  If the determination remains unfavorable to the Veteran, provide the Veteran a supplemental statement of the case, and return the case to the Board after he has had an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


